              Case 3:20-cv-05791-RAJ Document 22 Filed 09/21/21 Page 1 of 2




 1                                               U.S. DISTRICT JUDGE RICHARD A. JONES
 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8

 9   DONG OK KIM,                     )
                                      ) CASE NO. 3:20-cv-05791-RAJ
10            Plaintiff,              )
                                      ) PROPOSED ORDER
11            vs.                     )
12                                    )
     COMMISSIONER OF SOCIAL SECURITY, )
13                                    )
              Defendant               )
14                                    )
15

16          This matter comes before the Court on the parties’ stipulated motion for attorney’s

17   fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412
18          The motion is timely as Plaintiff had a 60-day appeal period, plus the 30-day
19   period in §2412(d)(1)(B), from the entry of final judgment on April 1, 2021 to file a
20
     timely EAJA application. Akopyan v. Barnhart, 296 F.3d 852 (9th Cir. 2002); Melkonyan
21
     v. Sullivan, 501 U.S. 89, 94-96 (1991); FED. R. App. P. 4(a). Furthermore, upon review
22
     of the stipulation and the record, the Court determines that Plaintiff is the prevailing
23
     party, the government’s position was not substantially justified, and that the itemization
24

25

                                                                  David Oliver & Associates
                                                                  2608 South 47th Street, Suite C
      PROPOSED ORDER FOR EAJA FEES - 1                            Tacoma, WA 98409
                                                                  (253) 472-4357
                                                                  david@sslawyer.org
              Case 3:20-cv-05791-RAJ Document 22 Filed 09/21/21 Page 2 of 2




 1   of attorney time spent is reasonable. In short, the requirements of § 2412(d)(1)(B) are
 2   met.
 3          Having thoroughly considered the parties’ briefing and the relevant record, the
 4
     Court hereby GRANTS the motion and awards Plaintiff $6,935.04 in attorney’s fees,
 5
     subject to any offset allowed under the Treasury Offset Program. See. Astrue v. Ratliff, 560
 6
     U.S. 586, 589 – 590 (2010). Payment of EAJA fees shall be sent to Plaintiff’s attorney:
 7
     David Oliver, David Oliver & Associates, 2608 South 47th Street, Suite C, Tacoma, WA
 8
     98409. Pursuant to Ratliff, award shall be payable to Plaintiff’s attorneys, David Oliver &
 9
     Associates, if the Commissioner confirms that Plaintiff owes no debt to the Government
10

11
     through the Federal Treasury Offset program.

12          For the foregoing reasons, Plaintiff’s stipulated motion for attorney fees is

13   GRANTED;

14          DATED this 21st day of September, 2021.
15

16                                                    A
17                                                    The Honorable Richard A. Jones
                                                      United States District Judge
18

19

20

21

22

23

24

25

                                                                David Oliver & Associates
                                                                2608 South 47th Street, Suite C
      PROPOSED ORDER FOR EAJA FEES - 2                          Tacoma, WA 98409
                                                                (253) 472-4357
                                                                david@sslawyer.org
